[Cite as State v. Steele, 2017-Ohio-5847.]


                                         COURT OF APPEALS
                                     DELAWARE COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT

                                                        JUDGES:
STATE OF OHIO                                   :       Hon. W. Scott Gwin, P.J.
                                                :       Hon. William B. Hoffman, J.
                          Plaintiff-Appellee    :       Hon. John W. Wise, J.
                                                :
-vs-                                            :
                                                :       Case No. 17 CAA 01 0007
JOSHUA J.M. STEELE                              :
                                                :
                     Defendant-Appellant        :       OPINION




CHARACTER OF PROCEEDING:                            Criminal appeal from the Delaware County
                                                    Court of Common Pleas, Case No. 11 CR I
                                                    08 0463

JUDGMENT:                                           Affirmed


DATE OF JUDGMENT ENTRY:                             July 14, 2017


APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

MARK C. SLEEPER                                     JOSHUA J.M. STEELE PRO SE
Delaware Assistant Prosecuting Attorney             CCI, #A 614-656
140 North Sandusky Street                           Box 5500
Delaware, Ohio 43015                                Chillicothe, Ohio 45601
Delaware County, Case No. 17 CAA 01 0007                                                   2

Gwin, P.J.

       {¶1}   Appellant Joshua Steele appeals the January 17, 2017 judgment entry of

the Delaware County Court of Common Pleas denying his verified motion to correct

sentence. Appellee is the State of Ohio.

                                   Facts & Procedural History

       {¶2}   Appellant was indicted in 2011 with five counts of rape, five counts of

unlawful sexual conduct with a minor, and two counts of gross sexual imposition. The

victim was appellant’s minor cousin. In 2011, appellant was convicted by a jury of five

counts of unlawful sexual conduct with a minor, felonies of the third degree, two counts

of rape, felonies of the first degree, and one count of gross sexual imposition (force), a

felony of the third degree. Appellant was found not guilty of three other counts of rape.

On October 28, 2011, appellant was sentenced to an aggregate prison term of twenty-

two years.

       {¶3}   Appellant filed a direct appeal of his conviction and was represented by

counsel on appeal. In State v. Steele, 5th Dist. Delaware No. 2011-CA-110, 2012-Ohio-

3777, appellant argued: (1) the trial court committed reversible error by denying his

Criminal Rule 33 motion for a new trial based upon the State’s amendment of the

complaint; (2) the trial court committed reversible error by denying appellant’s motion for

a Rule 29 acquittal; (3) the trial court committed reversible error by denying appellant’s

motion for a new trial based upon the discovery of new evidence which would have been

known at or prior to trial but for a Brady violation by the State of Ohio; and (4) the jury’s

guilty verdicts were against the manifest weight of the evidence presented at the trial in
Delaware County, Case No. 17 CAA 01 0007                                                3


this matter. This Court overruled appellant’s assignments of error and affirmed the

judgment of the Delaware County Court of Common Pleas. Id.

      {¶4}   On November 18, 2016, appellant filed a verified motion to correct

sentence. Appellant argued his sentence was flawed because the sentence should have

been a non-mandatory concurrent sentence.           Further, that his prison term included

consecutive sentences without the required statutory findings at the sentencing hearing

or in the sentencing entry. Appellant also contends he was not properly advised of his

right to appeal. Appellant argued because of these issues, his sentence is void. In his

motion, appellant requested a de novo sentencing hearing.

      {¶5}   The trial court denied appellant’s motion on January 17, 2017.

      {¶6}   Appellant appeals the January 17, 2017 judgment entry of the Delaware

County Court of Common Pleas and assigns the following as error:

      {¶7}   “I. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION WHEN

IT DENIED DEFENDANT’S VERIFIED MOTION TO CORRECT SENTENCE ALLEGING

SENTENCING ERRORS, WITHOUT ANY REAL REVIEW OR HOLDING A HEARING;

BY INCORRECTLY RULING THAT THE MOTION WAS NOT WELL TAKEN AND,

SEEMINGLY AGREEING WITH THE STATE’S POSITION THAT THESE ERRORS CAN

ONLY BE RAISED ON DIRECT APPEAL AND ARE BARRED FROM REVIEW UNDER

PRINCIPLES OF RES JUDICATA.”

                                               I.

      {¶8}   Appellant contends the trial court erred in denying his motion as the trial

court failed to comply with R.C. 2929.14(C) because it did not make the findings required
Delaware County, Case No. 17 CAA 01 0007                                                 4


to support consecutive sentences.         Appellant argues because of these alleged

deficiencies, his sentence is void and he is entitled to a de novo sentencing hearing.

      {¶9}    In this case, appellant’s claim that the sentencing court erred in imposing

consecutive sentences could have been raised in his direct appeal. State v. Wolfe, 5th

Dist. Delaware No. 16 CAA 02008, 2016-Ohio-4616. “Under the doctrine of res judicata,

a final judgment of conviction bars the defendant from raising and litigating in any

proceeding, except an appeal from that judgment, any defense or any claimed lack of due

process that the defendant raised or could have raised at the trial which resulted in that

judgment of conviction or on appeal from that judgment.” State v. Perry, 10 Ohio St.2d

175, 226 N.E.2d 104 (1967).

       {¶10} Alleged errors in consecutive sentencing do not render a sentence void.

The Ohio Supreme Court has declined to find sentences void based on the court’s failure

to comply with certain sentencing statutes, including the consecutive sentencing statute.

State v. Holdcroft, 137 Ohio St.3d 526, 2013-Ohio-5014, 1 N.E.2d 382.

       {¶11} Because any non-void sentencing errors are required to be raised on direct

appeal, appellant is barred by the doctrine of res judicata from raising any alleged errors

in any manner other than direct appeal.

       {¶12} Further, even if we were to consider appellant’s argument, we find the trial

court complied with R.C. 2929.14(C). In State v. Bonnell, the Ohio Supreme Court stated

the trial court is required to make the R.C. 2929.14(C)(4) findings at the sentencing

hearing and incorporate those findings into its sentencing entry, but it has no obligation

to state the reasons to support its findings. 140 Ohio St.3d 209, 2014-Ohio-3177, 16

N.E.3d 659.
Delaware County, Case No. 17 CAA 01 0007                                                5


      {¶13} In the journalized sentencing entry issued on October 31, 2011, the trial

court found consecutive sentences were necessary to protect the public from future crime

or to punish the defendant and consecutive sentences are not disproportionate to the

seriousness of the defendant’s conduct and to the danger the defendant poses to the

community. The trial court further found at least two of the multiple offenses were

committed as part of one or more courses of conduct and the harm caused by two or

more of the multiple offenses committed was so great or unusual that no single prison

term for any of the offenses committed as part of any of the courses of conduct adequately

reflects the seriousness of defendant’s conduct.

      {¶14} Additionally, at the sentencing hearing on October 28, 2011, the trial court

judge stated consecutive sentences are necessary to protect the public from future crime

and to punish the offender and consecutive sentences are not disproportionate to the

seriousness of defendant’s conduct and the danger he poses to the public. Further, the

trial court judge stated at the sentencing hearing that at least two offenses committed as

part of one or more courses of conduct and the harm caused by two or more multiple

offenses was so great or unusual that no single prison term for any offense adequately

reflects the seriousness of the offender’s conduct.

      {¶15} Appellant also contends the trial court erred in not granting his motion

because his sentence should have been non-mandatory. We again find appellant’s

argument is barred by res judicata as appellant’s argument could have been raised in his

direct appeal. State v. Perry, 10 Ohio St.2d 175, 226 N.E.2d 104 (1967).

      {¶16} Appellant’s argument also fails substantively.          Two of appellant’s

convictions were for rape in violation of R.C. 2907.02(A)(2).          Pursuant to R.C.
Delaware County, Case No. 17 CAA 01 0007                                                    6


2929.13(F)(2), a prison term is mandatory. This Court has previously recognized the

mandatory prison term for rape convictions. State v. Nian, 5th Dist. Delaware No. 15 CAA

070052, 2016-Ohio-5146.

       {¶17} Appellant next argues the trial court erred in not granting his motion

because the trial court, at his sentencing hearing, failed to properly inform him of his right

to appeal because the trial court did not tell him he had the right to appeal his sentence if

he felt the sentence was contrary to law. First, appellant’s argument is barred by res

judicata as appellant could have raised this issue in his direct appeal. State v. Perry, 10

Ohio St.2d 175, 226 N.E.2d 104 (1967).

       {¶18} Appellant’s argument also fails substantively. Criminal Rule 32 provides

that after imposing sentence in a serious offense that has gone to trial, the court shall

advise the defendant he has a right to appeal the conviction. Further, that if a right to

appeal applies, the court shall advise the defendant of all of the following: that if the

defendant is unable to pay the cost of an appeal, the defendant has the right to appeal

without payment; that if defendant is unable to obtain counsel for an appeal, counsel will

be appointed without cost; that if defendant is unable to pay the costs of documents

necessary to an appeal, the documents will be provided without cost; and that the

defendant has a right to have a notice of appeal timely filed on his behalf.

       {¶19} At the sentencing hearing, the trial court advised appellant of his right to

appeal; that if he could not afford the cost of an appeal, he was entitled to an appeal

without cost; that he was entitled to counsel and documents for an appeal and if he could

not afford counsel and documents, either would be provided without cost; and that he was

entitled to a timely notice of appeal. The trial court also advised appellant of his right to
Delaware County, Case No. 17 CAA 01 0007                                                  7


appeal and the specific provisions of Criminal Rule 32 in the October 31, 2011 sentencing

entry. Criminal Rule 32 does not require the trial court to specifically inform appellant he

had the right to appeal his sentence if he felt the sentence was contrary to law.

       {¶20} Appellant finally contends the trial court erred in not holding a hearing on

his verified motion to correct sentence. However, appellant did not request a hearing on

his motion. Additionally, based upon our resolution of appellant’s arguments above, we

find the trial court did not err in not holding a hearing on his motion.

       {¶21} Based on the foregoing, appellant’s assignment of error is overruled. The

January 17, 2017 judgment entry of the Delaware County Court of Common Pleas is

affirmed.

By Gwin, P.J.,

Hoffman, J., and

Wise, John, J., concur